Case: 13-12892   Date Filed: 03/21/2014   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12892
                        Non-Argument Calendar
                      ________________________

                       Agency No. A099-928-405



HUI LIN,
HAI SHUI ZOU,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 21, 2014)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
                Case: 13-12892       Date Filed: 03/21/2014       Page: 2 of 7


       Hui Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (BIA) final order denying her second motion to reopen her

removal proceedings. In her petition, Lin argues that the BIA erred by ignoring

evidence that demonstrates that conditions have materially changed in China with

respect to the enforcement of the one-child policy. After thorough review, we

deny the petition.

                                               I.

       Lin, a native of Changle City, Fujian Province, illegally entered the United

States in May 2003 and has since given birth to two children. 1 On January 4,

2007, Lin submitted an application for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman

or Degrading Treatment or Punishment (CAT), on the grounds that she opposed

China’s coercive birth control policies.2 Thereafter, the Department of Homeland

Security (DHS) served her with a Notice to Appear, charging her as removable as

an alien present in the United States without being admitted or paroled. See 8

U.S.C. § 1182(a)(6)(A)(i).

       Following a merits hearing in November 2008, the Immigration Judge (IJ)

denied Lin’s application for asylum as untimely. The IJ further found that there
1
  Her husband, Hai Shui Zou, who is proceeding as a derivative beneficiary on Lin’s asylum
application, had entered the United States in July 1997.
2
  A more detailed account of the procedural history in Lin’s case can be found in our previous
opinion concerning her first motion to reopen. See Lin et al. v. U.S. Att’y Gen., 429 F. App’x
923, 924-28 (11th Cir. 2011) (unpublished).
                                                2
              Case: 13-12892     Date Filed: 03/21/2014   Page: 3 of 7


were no changed country conditions to excuse the untimely application.

Alternatively, the IJ found that Lin failed to demonstrate an objectively reasonable

fear of future persecution. Lin appealed to the BIA, which dismissed the appeal on

September 30, 2009.

      On November 3, 2009, Lin filed her first motion to reopen, arguing that new

evidence sufficiently demonstrated changed country conditions in China with

respect to the enforcement of the one-child policy. The BIA denied Lin relief. We

subsequently denied Lin’s petition for review, holding that the BIA did not abuse

its discretion in denying Lin’s first motion to reopen because the evidence she

submitted was available during her 2008 merits hearing, or was unauthenticated

and incomplete. See Lin et al. v. U.S. Att’y Gen., 429 F. App’x 923, 927 (11th Cir.

2011) (unpublished).

      In February 2013, Lin filed a second motion to reopen her proceedings. The

BIA denied the motion, concluding that much of the evidence Lin submitted

predated her removal hearing and thus did not constitute new evidence. Moreover,

the BIA found the new evidence attached to Lin’s second motion to reopen was

substantially similar to the evidence the BIA previously had considered and was

not sufficiently material, even considered cumulatively, to justify reopening her

proceedings. This is Lin’s petition for review of that order.

                                         II.


                                          3
              Case: 13-12892     Date Filed: 03/21/2014    Page: 4 of 7


      We review the denial of a motion to reopen an immigration petition for an

abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). Our review “is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id. The moving party bears a

heavy burden, Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006), as

motions to reopen are disfavored, especially in removal proceedings, INS v.

Doherty, 502 U.S. 314, 323 (1992).

      A party may only file one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary

material.” 8 U.S.C. § 1229a(c)(7)(A)-(B). A “motion to reopen shall be filed

within 90 days of the date of entry of a final administrative order of removal,”

subject to certain exceptions. Id. § 1229a(c)(7)(C)(i). The time and number limits

do not apply if the motion to reopen is “based on changed circumstances arising in

the country of nationality or in the country to which deportation has been ordered,

if such evidence is material and was not available and could not have been

discovered or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii).

      Here, Lin does not dispute that her second motion to reopen was untimely

and numerically barred. Thus, Lin’s motion was due to be denied unless she could

show by previously unavailable evidence a material change in country conditions.


                                          4
              Case: 13-12892     Date Filed: 03/21/2014   Page: 5 of 7


      We cannot say that the BIA acted arbitrarily or capriciously in denying Lin’s

second motion to reopen. In the first instance, the BIA properly discounted a

significant amount of background evidence Lin submitted because that material

was not previously unavailable. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

§ 1003.2(c)(1).

      As to the new evidence Lin attached to her second motion to reopen, the

BIA did not abuse its discretion in concluding that this evidence was substantially

similar to the evidence that Lin previously had submitted, and, therefore, did not

show a material change in country conditions in China regarding the enforcement

of the one-child policy. For instance, a 2012 Report from the Immigration and

Refugee Board of Canada and the 2010 Annual Report for the

Congressional-Executive Commission on China show that Chinese officials have

consistently—both before and after Lin’s November 2008 merits hearing—used

coercion, sometimes including forced sterilization and abortion, to enforce its

family planning policy.

      Lin contends that the BIA abused its discretion by ignoring official

documents from China that were not authenticated, including 2010 government

documents from the Changle City Family Planning and Leadership Group. That

was not an abuse of discretion, however, because official documents are required

to be authenticated in BIA proceedings, 8 C.F.R. § 1287.6, and we have held that


                                          5
               Case: 13-12892      Date Filed: 03/21/2014   Page: 6 of 7


“[u]nauthenticated documents lack veracity and are entitled to no deference,” Chen

v. U.S. Att’y Gen., 672 F.3d 961, 964 (11th Cir. 2011).

       In any event, the BIA did not ignore the unauthenticated official documents,

but rather concluded that these documents discussed general trends in family

planning policies in certain towns in Changle City. For instance, Lin submitted

unauthenticated local government reports from the towns of Tantou and Jinfeng.

Although these documents highlight a general recommitment to the one-child

policy in various townships in Changle City, they do not show substantially

increased enforcement of the one-child policy or other material change in country

conditions since Lin’s merits hearing in 2008. Notably, Lin has failed to include

any documentation from her local town, Yingqian, to show that individuals like

Lin would suffer persecution. Cf. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319-

20 (11th Cir. 2009) (holding that reopening may be warranted if the evidence

presented shows undisputed evidence that the one-child policy is enforced more

stringently in the alien’s locality).

       Lin’s argument that the BIA failed to fully consider all the supporting

documents attached to her second motion to reconsider also is unavailing. The

BIA was not required to analyze each piece of evidence individually, so long as the

agency gave reasoned consideration to Lin’s second motion to reopen and made




                                           6
              Case: 13-12892     Date Filed: 03/21/2014    Page: 7 of 7


adequate findings, which it did. Seck v. U.S. Att’y Gen., 663 F.3d 1356, 1364 (11th

Cir. 2011).

      Finally, although Lin argues at considerable length that we should remand as

the Seventh Circuit recently did in Ni v. Holder, 715 F.3d 620 (7th Cir. 2013), her

reliance on this case is misplaced. First, Ni is not binding on this Circuit. More

importantly, unlike the situation in Ni, id. at 624-30, the record in this case shows

that the BIA gave reasoned consideration to the new evidence that Lin submitted

with her second motion to reopen.

      In sum, because Lin did not show materially changed country conditions

with respect to the enforcement of the family planning policy against parents of

U.S.-born children in Changle City, Fujian Province since her 2008 removal

hearing, the BIA did not abuse its discretion in denying her second motion to

reopen. Accordingly, we deny Lin’s petition.

      PETITION DENIED.




                                          7